        Case 3:17-cv-01814-RDM Document 80
                                        79 Filed 04/30/19 Page 1 of 2



        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   April 1, 2019
                                                   BCO-058

                                      No. 19-8005

                     COMMONWEALTH OF PENNSYLVANIA,
                        by Attorney General Josh Shapiro

                                           v.

                             NAVIENT CORPORATION;
                            NAVIENT SOLUTIONS, LLC,
                                          Petitioners

                             (M.D. Pa. No. 3-17-cv-01814)


Present: AMBRO, KRAUSE and PORTER, Circuit Judges

      1. Petition by Petitioners for Permission to Appeal under 28 U.S.C. Section
         1292(b) with Addendum;

      2. Response In Opposition;

      3. Motion by Petitioners for Leave to File Reply in Support of Petition for
         Permission to Appeal with attached Reply.


                                                       Respectfully,
                                                       Clerk/pdb

_________________________________ORDER________________________________

        The foregoing motion for leave to file a reply is granted, and the petition for
interlocutory review is granted in part and denied in part. Although an appellate court
may exercise interlocutory jurisdiction over any issue “fairly included” in the certified
order, Yamaha Motor Corp., U.S.A. v. Calhoun, 516 U.S. 199, 205 (1996), we certify
only the following two questions for interlocutory review: (1) whether the
Commonwealth of Pennsylvania may bring a parallel enforcement action under the
Consumer Financial Protection Act after the Consumer Financial Protection Bureau has
filed suit and (2) whether the Higher Education Act preempts the Commonwealth’s loan-
servicing claims under Pennsylvania’s Unfair Trade Practices and Consumer Protection
        Case 3:17-cv-01814-RDM Document 80
                                        79 Filed 04/30/19 Page 2 of 2



Law (UTPCPL). Petitioner’s request to certify the question whether the Commonwealth
has adequately pleaded a claim for injunctive relief under the UTPCPL is denied. See
Commonwealth v. Percudani, 844 A.2d 35, 44–46 (Pa. Commw. Ct. 2004).

                                                    By the Court,

                                                    s/ Cheryl Ann Krause
                                                    Circuit Judge

Dated: April 30, 2019
PDB/cc: All Counsel of Record




                                                      A True Copy :



                                                           Patricia S. Dodszuweit, Clerk
